                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


RANDALL S. KRAUSE,

                     Plaintiff,                                  8:18CV311

       vs.
                                                          MEMORANDUM AND ORDER
METROPOLITAN ENTERTAINMENT &
CONVENTION AUTHORITY (MECA),

                     Defendant.


       This matter is before the Court on the defendant’s motion to dismiss for lack of

jurisdiction and for failure to state a claim, Filing No. 10. This is an action for alleged

violations of the plaintiff’s free-speech rights, brought pursuant to 42 U.S.C. § 1983.

I.     FACTS

       In his amended complaint, the plaintiff, pro se, alleges that he placed a

recyclable item into a recycling bin at TD Ameritrade Park, which operated by defendant

Metropolitan Entertainment & Convention Authority (“MECA”), and later learned that

MECA's practice is to throw all of the recycling away into two compactors that are

emptied at a landfill. Filing No. 9, Amended Complaint at 2. He asserts that recycling

is political speech because "[i]t is an expression of support for the environmental

movement." Id. He alleges that MECA's recycling program abridges his freedom of

speech in violation of the First and Fourteenth Amendments by penalizing political

speech without due process of law. Id. at 3. As relief, he seeks "an order that MECA

must actually recycle if it places recycling bins." Id.


                                              1
       Defendant MECA moves to dismiss for lack of jurisdiction, asserting that the

plaintiff lacks standing.    It argues that the plaintiff has not alleged any concrete,

particularized, and actual or imminent injury in fact that could be redressed by a

favorable decision.

       MECA asserts the plaintiff cannot demonstrate standing because assuming, but

not conceding, that placing a recyclable item in a recycling bin is political speech, the

plaintiff’s allegations show that he was able to engage in that political speech. MECA

argues that the plaintiff’s expression of support for the environmental movement, as

reflected in his use of the recycling bin, was complete once he paced the item in the

container and the later handling of the recyclable is of no consequence to the

expression. In response to that argument, the plaintiff concedes “[i]t is true that MECA

did not prevent Krause from speaking.          He made his statement.”        Filing No. 14,

response at 1. But he nevertheless contends he “was penalized for what he said and is

no longer free to speak in the same manner at TD Ameritrade Park. Therein lies the

injury.” Id.

II.    LAW

        Jurisdiction is a threshold issue for this Court. Arbaugh v. Y & H Corp., 546 U.S.

500, 507 (2006) (“The objection that a federal court lacks subject-matter jurisdiction . . .

may be raised by a party, or by a court on its own initiative, at any stage in the litigation,

even after trial and the entry of judgment.”). Federal courts must always ensure that a

dispute presents a case or controversy under Article III such that an assertion of

jurisdiction is proper.     McDaniel v. Precythe, 897 F.3d 946, 949 (8th Cir. 2018).



                                              2
Standing is an essential part of the case-or-controversy requirement of Article III. Id.;

see Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).

       A complaint can be challenged under Fed. R. Civ. P. 12(b)(1) either “on its face

or on the factual truthfulness of its averments.” Titus v. Sullivan, 4 F.3d 590, 593 (8th

Cir. 1993). “In a facial challenge to jurisdiction, all of the factual allegations concerning

jurisdiction are presumed to be true and the motion is successful if the plaintiff fails to

allege an element necessary for subject matter jurisdiction.” Id.

        “[T]he ‘irreducible constitutional minimum’ of standing consists of three

elements.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), as revised (May 24,

2016) (quoting Lujan, 504 U.S., at 560). “The plaintiff must have (1) suffered an injury

in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3)

that is likely to be redressed by a favorable judicial decision.” Id. at 1548. The plaintiff,

as the party invoking federal jurisdiction, bears the burden of establishing these

elements. Id. Where “a case is at the pleading stage, the plaintiff must ‘clearly . . .

allege facts demonstrating’ each element.” Id. (quoting Warth v. Seldin, 422 U.S. 490,

498–499 (1975)).

       “To establish injury in fact, a plaintiff must show that he or she suffered ‘an

invasion of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual or

imminent, not conjectural or hypothetical.’ Id. ((quoting Lujan, 504 U.S. at 560). “For an

injury to be ‘particularized,’ it ‘must affect the plaintiff in a personal and individual way.’”

Id. at n.1. A “concrete” injury must be “de facto”; that is, it must actually exist. Id.

(noting that concreteness is quite different from particularization). “‘Concrete’ is not,

however, necessarily synonymous with ‘tangible.’” Id. at 1549.

                                               3
       When considering a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), the

court conducts a two-part analysis. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009).

First, the court must accept all the complaint’s factual allegations as true. Id. at 678.

Second, the court must then “determine whether the . . . [factual allegations] plausibly

give rise to an entitlement to relief.” Id. at 679. This “plausibility” analysis is a “context-

specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. Properly pled factual allegations are taken as true, without regard

to the likelihood of actual proof of those facts, even if the ultimate chances of recovery

seem “remote.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007).

III.   DISCUSSION

       The Court agrees with MECA that the plaintiff has failed to allege any concrete or

particularized injury that is likely to be redressed by a favorable judicial decision.

Assuming that throwing an article in a recycling bin is conduct that amounts to protected

political speech, the plaintiff concedes that MECA did not prevent him from engaging in

that activity. He acknowledges he was allowed to “speak” and to make a statement of

support for the environmental movement. Although he alludes to being “penalized” for

what he said, the amended complaint contains no such allegations. Even construing

the pro se pleading liberally, the Court cannot find any such consequence. Nor can the

Court find any authority for ordering MECA to recycle. The Court cannot grant the

plaintiff the relief he seeks.

       The plaintiff has not alleged harm or threat of harm. He remains free to express

his support of the environment. Though he arguably would be able to do so more

effectively if the articles were in fact recycled, his allegations do not rise to the level of a

                                               4
constitutional injury. Accordingly, the Court finds the plaintiff lacks standing and this

action must be dismissed for lack of jurisdiction.

       The Court need not address the defendant’s other arguments but notes for the

record that if the Court were to find jurisdiction, the plaintiff’s complaint would be subject

to dismissal for failure to state a claim. The plaintiff has not alleged facts that plausibly

state a claim for relief. Accordingly,

       IT IS ORDERED that:

       1.     The defendant’s motion to dismiss (Filing No. 10) is granted.

       2.     this action is dismissed.

       Dated this 4th day January 2019.


                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                              5
